DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celanese Corporation (EP-0269213, referred to hereinafter as Celanese) in view of Toray Industries (JP-2011207597, referred to hereinafter as Toray). Regarding Claim 1, Celanese discloses a wound thread package 48 comprising: a bobbin (74,76 and unlabeled portion between 74 and 76 onto which 70,72 is wound); and a thread layer (formed by 70,72 on 48 and depicted in Figure 6) that is formed by winding a plurality of multi-5filament threads 70,72 or tape-like threads around the bobbin by a traverse method at intervals therebetween, and the threads wound around the bobbin are made the same in traverse 10width (depicted in Figure 5B) and different in reverse position (depicted in Figures 5A and 5C; and described in page 5, line 36 – page .
However, Toray teaches a wound thread package comprising a multi-filament thread having a total fineness of 100 to 6400 dtex per thread (see Table 1 and paragraphs [0040], [0044], and [0047] which disclose 300, 1100, 440, and 700 dtex per thread) (Figures 1-2). Because both Celanese and Toray disclose winding thread onto bobbins to form packages, it would have been obvious to one of ordinary skill in the art to wind any fineness of yarn, including those disclosed by Toray, into the package of Celanese to allow the plurality of threads to be wound onto the spool while allowing them to be separable during unwinding as taught by Celanese in the abstract.

Regarding Claim 2, Celanese discloses the thread layer is configured such that the number of threads wound is smaller at both axially end parts than at an axially center part so that one or two or 15more steps are formed at the both axially end parts (as described at page 5, line 36 – page 6, line 9 and shown in Figures 5A-5C, only one of the multifilament threads 70 or 72 will be at the axial end part of the package, Figures 5A and 5C, and both threads will be at an axial center part, Figure 5B, which will inherent form two steps, in the same manner as Applicant’s invention, one at each end) (Figures 1-7).

Regarding Claim 3, Celanese discloses a manufacturing method for a wound thread package 48 comprising a winding step of winding a plurality of multi-filament threads 70,72 or tape-like threads around a 20bobbin (74,76 and unlabeled portion between 74 and 76 onto which 70,72 is wound) by a traverse method at intervals therebetween, wherein in the winding step, the threads are the same in traverse width (depicted in Figure 5B) and are changed in reverse position from each other (depicted in Figures 5A and 5C; and described in page 5, line 36 – page 6, line 9) (Figures 1-7). Celanese does not 
However, Toray teaches a wound thread package comprising a multi-filament thread having a total fineness of 100 to 6400 dtex per thread (see Table 1 and paragraphs [0040], [0044], and [0047] which disclose 300, 1100, 440, and 700 dtex per thread) (Figures 1-2). Because both Celanese and Toray disclose winding thread onto bobbins to form packages, it would have been obvious to one of ordinary skill in the art to wind any fineness of yarn, including those disclosed by Toray, into the package of Celanese to allow the plurality of threads to be wound onto the spool while allowing them to be separable during unwinding as taught by Celanese in the abstract.

Regarding Claim 4, Celanese discloses in the winding step, the number of threads wound at both axially end parts is made smaller than the number of threads wound at an axially center part so that one or two or 15more steps are formed at the both axially end parts (as described at page 5, line 36 – page 6, line 9 and shown in Figures 5A-5C, only one of the multifilament threads 70 or 72 will be at the axial end part of the package, Figures 5A and 5C, and both threads will be at an axial center part, Figure 5B, which will inherent form two steps, in the same manner as Applicant’s invention, one at each end) (Figures 1-7).

Regarding Claims 5 and 7, Celanese discloses m (m is a natural number of 2 or more) multi- filament threads or the tape-like threads are wound at the same time using a traverse guide 52 having m or more grooves 52a (Figures 1-7).

Regarding Claims 6 and 8, Celanese does not expressly disclose the interval between the grooves in the traverse guide is set to 0.3 to 5 mm.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the interval any interval, including 0.3 to 5 mm, to achieve the desired package and keep the multi-filament or tape-link threads separable during unwinding as taught by Celanese in the abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reese and Bourgeoisat et al. are cited for disclosing thread winding devices with traversing guides with grooves for individual threads.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590.  The examiner can normally be reached on Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619